Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
                                                          Mar 18 2014, 9:38 am
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MICHAEL D. GROSS                                 GREGORY F. ZOELLER
Lebanon, Indiana                                 Attorney General of Indiana

                                                 ROBERT J. HENKE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana

                                                 DAVID E. COREY
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION                 )
OF THE PARENT-CHILD RELATIONSHIP                 )
OF: C.O. (Minor Child),                          )
                                                 )
AND                                              )
                                                 )
T.E. (Mother),                                   )
                                                 )
       Appellant/Respondent,                     )
                                                 )
                 vs.                             )    No. 06A04-1307-JT-367
                                                 )
THE INDIANA DEPARTMENT OF                        )
CHILD SERVICES,                                  )
                                                 )
       Appellee/Petitioner.                      )


                        APPEAL FROM THE BOONE CIRCUIT COURT
                            The Honorable J. Jeffrey Edens, Judge
                           The Honorable Sally E. Berish, Magistrate
                                Cause No. 06C01-1212-JT-372
                                      March 18, 2014

               MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge

                                     Case Summary

       T.E. (“Mother”) appeals the termination of her parental rights to her daughter,

C.O. On appeal, Mother does not challenge the evidence underlying the trial court’s

decision to terminate her rights; rather, she argues that the services she received were not

appropriate because they did not account for her intellectual disability. She also argues

that the trial court failed to acknowledge that disability. But the record shows that

caseworkers tailored Mother’s services to her intellectual capabilities, and the trial court

considered this issue when ruling on the petition to terminate Mother’s parental rights.

Critically, Mother’s rights were terminated because of her ongoing instability and

substance abuse, not because of her intellectual disability. Because we conclude that

there is sufficient evidence to support the trial court’s decision to terminate Mother’s

parental rights, we affirm.

                              Facts and Procedural History

       In June 2011, the local Boone County Department of Child Services (“BCDCS”)

received a report that C.O., sixteen months old at the time, was being neglected by her

parents. BCDCS learned that Mother and C.O.’s father had a tumultuous relationship

that included recent domestic violence, and Mother, who was on probation, had




                                             2
substance-abuse issues.1 BCDCS filed a petition alleging that C.O. was a child in need of

services (“CHINS”).

        Although C.O. had remained in her father’s care after the CHINS filing, he was

incarcerated in September 2011. Because BCDCS could not locate Mother, C.O. was

placed with her paternal grandparents. When BCDCS ultimately located Mother, she

admitted that C.O. was a CHINS because of her substance-abuse issues. The court

ordered Mother to undergo a substance-abuse assessment, parenting assessment, and

psychological evaluation, and to follow any recommendations stemming from those

assessments. Mother was also ordered not to use any drugs or alcohol, submit to random

drug testing, participate in counseling and life-skills training, maintain contact with

BCDCS, and regularly visit C.O. Finally, Mother was ordered to prevent any contact

between C.O. and B.C., Mother’s new boyfriend, a registered sex offender.

        An initial psychological evaluation diagnosed Mother with alcohol dependence,

cannabis abuse, depressive disorder, and anxiety disorder.                    See State’s Ex. 9.       The

evaluator also recommended an assessment of Mother’s cognitive functioning. As a

result, the trial court ordered a competency evaluation for Mother. Two doctors, Dr.

Parker and Dr. Olive, examined Mother. In their respective reports, the doctors stated

that Mother had an intellectual disability,2 but she was capable of understanding and



        1
            Because C.O.’s father is not a party to this appeal, we discuss him only when necessary.
        2
           The parties use variations of the phrase “mental retardation,” but we prefer to use the term
“intellectual disability.” In 2010, President Barack Obama signed Rosa’s Law, which replaced the term
“mental retardation” with “intellectual disability” in all federal education, health, and labor laws. See 20
U.S.C. § 1140 (2010). This is also the preferred medical terminology—in the fifth edition of the
Diagnostic and Statistical Manual of Mental Disorders (“DSM-V”), the diagnosis of intellectual disability
is revised from the DSM-IV diagnosis of mental retardation.
                                                      3
participating in the termination proceedings. See Appellant’s App. p. 16-21 (Dr. Olive’s

report), 22-26 (Dr. Parker’s report).

       Although she completed some services, Mother continued to test positive for

drugs, and, as a result, she was not permitted to exercise parenting time with C.O. In

November 2012, the trial court suspended services and approved a plan of adoption for

C.O. One month later, BCDCS filed a petition to terminate Mother’s rights. The trial

court heard evidence on the termination petition over two days in April 2013.

       At the hearings, caseworkers testified that Mother had not benefited from services.

Mother’s biggest issue continued to be substance abuse. See Tr. p. 24, 30-31. She tested

positive for “THC or marijuana” sixteen times and cocaine once, and several times,

Mother appeared to be intoxicated during planned parenting time. Mother was warned

that positive drug tests would prevent her from exercising parenting time with C.O., but

nonetheless, Mother continued to use drugs. At the time of the termination hearing,

Mother had not seen C.O. in more than seven months. When Mother unexpectedly

encountered C.O. and her paternal grandfather at a local Kroger, C.O. did not recognize

her. See id. at 72.

       Courtney Crowe, Mother’s family case manager (“FCM Crowe”), confirmed

Mother’s ongoing substance-abuse issues.          FCM Crowe acknowledged Mother’s

intellectual disability and explained that she had tailored services to address Mother’s

disability, using “a lot of repetition.” Id. at 36. FCM Crowe also accounted for Mother’s

disability by giving her information “through a . . . variety of methods, phone calls, face-

to-face conversations, and then follow-up with a letter stating here’s what we talked


                                             4
about, here’s what you need to do.” Id. at 62. Despite these efforts, FCM Crowe

explained that Mother had not shown that she was capable of parenting her daughter:

      [Mother] has substance-abuse issues. [] Her primary issues are alcohol and
      marijuana. She has not, as long as I’ve known her, been able to stop using
      alcohol and marijuana. She creates an unsafe environment for her child
      because of her use. She has not been able to stay clean long enough to be
      able to even visit with her child. She’s not seen her daughter in multiple
      months which has threatened the parent-child bond between the two. Her
      lack of follow[-]through with services, there’s been no progress with those .
      . . she has shown that she’s not enhanced her ability to parent.

Id. at 49. Crowe also expressed concern about Mother’s marriage. The trial court had

previously prohibited any contact between C.O. and B.C., Mother’s boyfriend, a

registered sex offender. Despite her knowledge of the court order, Mother married B.C.

Id. at 55. Crowe ultimately recommended terminating Mother’s parental rights. Id. at

54.

      Inga   Randle,    C.O.’s   court-appointed   special   advocate   (“CASA”),     also

recommended terminating Mother’s rights, agreeing that Mother’s substance abuse

continued to be a problem. Id. at 91. At the time of the evidentiary hearing, C.O. had

been living with her paternal grandparents for nineteen months. CASA Randle told the

court that C.O. was happy and content there, and her grandparents hoped to adopt her.

Id. at 92. C.O.’s grandparents provided a “stable influence” for C.O.; she was attached to

them, and she was developing normally for a child her age. Id.

      Although present at the evidentiary hearings, Mother did not testify.

      In June 2013, the trial court entered its order with findings terminating Mother’s

parental rights. See Appellant App. p. 7-15. The trial court summarized Mother’s failure

to benefit from services, particularly substance-abuse services, and noted her seventeen

                                            5
positive drug tests, which had prevented her from seeing C.O. The trial court also

referenced Dr. Parker’s and Dr. Olive’s competency assessments, saying:

       [Mother] [was found] to have limited but adequate insight into the current
       legal situation; [the doctor] found her capable of understanding the nature
       and objective of the legal proceedings, found she demonstrated a basic
       understanding of the goal of the proceedings, was aware of the role of
       witnesses and how to appropriately challenge witnesses and identified her
       preferred outcome of the proceeding as well as having a reasonable
       estimation of the likely outcome of the proceeding. . . . [S]he demonstrated
       a concrete but organized thought process, answered questions
       appropriately, and showed no significant defects during the cognitive
       portion of the mental status examination and was estimated to have an
       adequate ability to assist her attorney during the court proceedings.

Id. at 11. The trial court proceeded to terminate Mother’s parental rights.

       Mother now appeals.

                                 Discussion and Decision

       On appeal, Mother does not challenge the evidence underlying the trial court’s

decision to terminate her rights; rather, she argues that the services she received were not

appropriate because they did not account for her intellectual disability. She also argues

that termination of her rights was improper because the court did not acknowledge her

intellectual disability.

                             Termination of Parental Rights

       “The Fourteenth Amendment to the United States Constitution protects the

traditional right of parents to establish a home and raise their children.” In re K.T.K., 989

N.E.2d 1225, 1230 (Ind. 2013) (citations omitted). The parent-child relationship is one of

our culture’s most valued relationships. Id. (citation omitted). “And a parent’s interest in

the upbringing of their child is ‘perhaps the oldest of the fundamental liberty interests


                                             6
recognized by the courts.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)).

But parental rights are not absolute—“children have an interest in terminating parental

rights that prevent adoption and inhibit establishing secure, stable, long-term, continuous

relationships.” Id. (citations omitted). Thus, a parent’s interests must be subordinated to

a child’s interests when considering a termination petition. Id. (citation omitted). A

parent’s rights may be terminated if the parent is unable or unwilling to meet their

parental responsibilities by failing to provide for the child’s immediate and long-term

needs. Id. (citations omitted).

       When reviewing the termination of parental rights, we will not reweigh the

evidence or judge the credibility of the witnesses. Id. at 1229 (citation omitted). Instead,

we consider only the evidence and reasonable inferences that support the judgment. Id.

(citation omitted). “Where a trial court has entered findings of fact and conclusions of

law, we will not set aside the trial court’s findings or judgment unless clearly erroneous.”

Id. (citing Ind. Trial Rule 52(A)).      In determining whether the court’s decision to

terminate the parent-child relationship is clearly erroneous, “we review the trial court’s

judgment to determine whether the evidence clearly and convincingly supports the

findings and the findings clearly and convincingly support the judgment.” Id. (citation

omitted).

       A petition to terminate parental rights must allege:

       (A) that one (1) of the following is true:

              (i)    The child has been removed from the parent for at least six
                     (6) months under a dispositional decree.



                                              7
              (ii)    A court has entered a finding under IC 31-34-21-5.6 that
                      reasonable efforts for family preservation or reunification are
                      not required, including a description of the court’s finding,
                      the date of the finding, and the manner in which the finding
                      was made.

              (iii)   The child has been removed from the parent and has been
                      under the supervision of a local office or probation
                      department for at least fifteen (15) months of the most recent
                      twenty-two (22) months, beginning with the date the child is
                      removed from the home as a result of the child being alleged
                      to be a child in need of services or a delinquent child;

       (B) that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.

              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of
                      the child.

              (iii)   The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;

       (C) that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). “DCS must prove the alleged circumstances by clear and

convincing evidence.” K.T.K., 989 N.E.2d at 1231 (citation omitted).

       Rather than disputing that BCDCS met its burden of proof, Mother contends that

the services she received were not appropriate because they did not account for her

intellectual disability.   She also argues that termination of her rights was improper

because the court did not acknowledge her intellectual disability.

                                          I. Services
                                              8
       Mother argues that the services offered to her were not appropriate because they

did not account for her intellectual disability.

       We have previously explained that “the provision of services is not a requisite

element of our parental rights termination statute, and thus even a complete failure to

provide services would not serve to negate a necessary element of the termination statute

and require reversal.” In re E.E., 736 N.E.2d 791, 796 (Ind. Ct. App. 2000); see also In

re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000) (at a termination hearing, a “trial

court can reasonably consider the services offered . . . and the parent’s response to those

services” but “the law concerning termination of parental rights does not require” that

services be offered to correct parenting deficiencies and “termination of parental rights

may occur . . . as long as the elements of Indiana Code section 31-35-2-4 are proven by

clear and convincing evidence.”). This reality aside, Mother’s argument regarding

services is not persuasive.

       Contrary to Mother’s claim, the evidence shows that caseworkers attempted to

tailor services to Mother’s needs. Mother’s family case manager, FCM Crowe, expressly

acknowledged Mother’s intellectual disability and explained how she accommodated for

the disability. Specifically, FCM Crowe utilized a “lot of repetition” and ensured that

Mother received important information in the following manner: “through a . . . variety of

methods, phone calls, face-to-face conversations, and then follow-up with a letter stating

here’s what we talked about, here’s what you need to do.” Tr. p. 36, 61-62. There is no

error here.

                                     II. Trial-Court Order


                                               9
       Mother also argues that termination of her parental rights was improper because

the court did not acknowledge her intellectual disability in its termination order. But the

court acknowledged Mother’s intellectual disability when it discussed her competency—

the court discussed, at length, Mother’s ability to understand and participate in the

termination proceedings:

       [Mother] [was found] to have limited but adequate insight into the current
       legal situation; [the doctor] found her capable of understanding the nature
       and objective of the legal proceedings, found she demonstrated a basic
       understanding of the goal of the proceedings, was aware of the role of
       witnesses and how to appropriately challenge witnesses and identified her
       preferred outcome of the proceeding as well as having a reasonable
       estimation of the likely outcome of the proceeding. . . . [S]he demonstrated
       a concrete but organized thought process, answered questions
       appropriately, and showed no significant defects during the cognitive
       portion of the mental status examination and was estimated to have an
       adequate ability to assist her attorney during the court proceedings.

Appellant’s App. p. 11.

       From this it is clear that the trial court was aware of Mother’s disability but

nonetheless terminated her rights because of her ongoing instability and substance abuse.

Mother tested positive for drugs (marijuana and cocaine) seventeen times during the

termination proceedings, even after completing some therapeutic services. Mother’s drug

use continued despite warnings that positive drug tests would prevent her from seeing her

daughter. At the time of the termination hearing, Mother had not seen C.O. in more than

seven months, with one exception—an unexpected encounter at the local grocery store,

during which C.O. did not recognize Mother. And at the time of the termination hearing,

Mother was married to a registered sex offender, B.C., despite previous court orders

prohibiting any contact between C.O. and B.C.            Based on these circumstances,


                                            10
caseworkers testified that Mother was incapable of providing a safe, stable, and secure

home for C.O., and they recommended terminating her parental rights. Notably, Mother

does not argue that these circumstances were somehow caused by her intellectual

disability. Nor does she challenge any of the evidence cited by the trial court in its

findings. As such, the unchallenged findings stand as proven.3

        We conclude that the trial court’s unchallenged findings support its conclusions

and prove the elements of Indiana Code section 31-35-2-4(b)(2) by clear and convincing

evidence. We therefore affirm the termination of Mother’s parental rights.

        Affirmed.

RILEY, J., and MAY, J., concur.




        3
           “[W]here a party challenges only the judgment as contrary to law and does not challenge the
special findings as unsupported by the evidence, we do not look to the evidence but only to the findings to
determine whether they support the judgment.” Smith v. Miller Builders, Inc., 741 N.E.2d 731, 734 (Ind.
Ct. App. 2000) (citing Boyer v. First Nat’l Bank of Kokomo, 476 N.E.2d 895, 897 (Ind. Ct. App. 1985)).
                                                    11